1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    CHARLES J. LEE, #221057
     Assistant Federal Defender
3    JESSICA GANDARA
     Certified Law Student
4    Office of the Federal Defender
     2300 Tulare St, Ste 330
5    Fresno, CA 93721
     Tel: 559-487-5561 / Fax: 559-487-5950
6
     Attorneys for Defendant
7    RAMON CANO
8                                     IN THE UNITED STATES DISTRICT COURT
9                                  FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                                Case No. 1:14-CR-00047-AWI-BAM
12                               Plaintiff,                    UNOPPOSED MOTION FOR EARLY
                                                               TERMINATION OF SUPERVISED RELEASE
13                    v.
14    RAMON CANO,                                              Judge: Hon. Anthony W. Ishii
15                               Defendant.
16
17   I.          INTRODUCTION

18               Mr. Cano hereby moves the Court to terminate his term of supervised release pursuant to

19   18 U.S.C. § 3583(e)(1). The thirty-six month term of supervised release began on September 15,

20   2017. Mr. Cano has completed over twenty months of his supervisory term. His Probation

21   Officer, Adrian Garcia, has reviewed this motion and has indicated to defense counsel that he

22   does not oppose. The Government has reviewed a draft of this motion and indicated that it does

23   not oppose. Accordingly, no hearing is being requested.

24   II.         APPLICABLE LAW

25               Title 18, section 3583(e)(1) of the United States Code authorizes the Court to terminate a

26   defendant’s term of supervised release at any time after the expiration of one year of supervision

27   if the Court is “satisfied that such action is warranted by the conduct of the defendant released

28   and the interest of justice.”

          Motion for Early Termination of Supervised Release    -1-                                  U.S. v Ramon Cano
                                                                                              1:14-CR-00047-AWI-BAM
1             Section 3583(e) directs the Court to consider the purposes of sentencing set forth in 18
2    U.S.C. § 3553(a)(1) (nature and circumstances of offense, and history and circumstances of
3    defendant); 3553(a)(2)(b)(adequate deterrence to criminal conduct); 3553(a)(2)(C) (protect
4    public from further crimes of defendant); (a)(2)(D)(provide needed training, care, or treatment);
5    (a)(4) (kinds of sentence available); (a)(5) (policy statements); (a)(6) (avoid unwarranted
6    disparities); and (a)(7) (restitution).
7             Pursuant to the Guide to Judiciary Policy, there is a presumption in favor of
8    recommending early termination for supervisees after the first eighteen months if they are not
9    “career violent and/or drug offenders, sex offenders, or terrorists,” if they “present no identified
10   risk to the public or victims,” and if they are “free from any moderate or high severity
11   violations.” Guide to Judiciary Policy, Vol. 8E, Ch. 3 § 380.10(g), “Early Termination”
12   (Monograph 109) (rev’d 2010).
13            On February 16, 2012, the Honorable Robert Holmes Bell, Chair of the Committee on
14   Criminal Law of the Judicial Conference, issued a memorandum to all United States District
15   Court Judges encouraging them to grant early termination of supervised release in appropriate
16   cases as an effort to reduce expenditures in the probation and pretrial services programs.
17   Terminating “appropriate cases before they reach their full term saves resources and allows
18   officers to focus on offenders who continue to pose the greatest risk of recidivism.” Judge Bell’s
19   memorandum notes that supervision costs approximately $3,938 per year per case. Analysis by
20   the Administrative Office of the Courts indicates that offenders who received early termination
21   were “arrested less often, for less serious charges, and were sentenced to terms of imprisonment
22   less often.” Accordingly, “[f]rom a policy standpoint, it appears that the above criteria, when
23   properly applied, does not jeopardize public safety.” Id.
24   III.     MR. CANO SATISFIES ALL THE CRITERIA FOR EARLY TERMINATION
25            Mr. Cano satisfies all factors set forth for early termination. As of May 2019, Mr. Cano
26   has completed over twenty months of his thirty-six month term of supervision and does not
27   require any programming or treatment. Mr. Cano emails a written report once a month to the
28   Probation Officer, but requires no services. Mr. Cano has been fully compliant with all the

       Motion for Early Termination of Supervised Release   -2-                            U.S. v Ramon Cano
                                                                                    1:14-CR-00047-AWI-BAM
1    standard and special conditions of supervision. His Probation Officer supports this motion.
2             Mr. Cano pled guilty to Conspiracy to Provide and Possess Contraband in Prison on
3    August 25, 2014. The case arose out of Mr. Cano’s former employment with the BOP. Mr. Cano
4    was sentenced on February 23, 2015 to a term of 30 months in custody, and a supervised release
5    term of 36 months. He was released from custody in September 2017. Since his release, he has
6    fully complied with all requirements of supervised release with no violations. Mr. Cano has
7    demonstrated that he is more than capable of living a law-abiding life, being a productive
8    member of society, and that further supervised release is not necessary to protect the public.
9             Mr. Cano has maintained stable and gainful employment since his release from custody.
10   In July 2017, while Mr. Cano resided at a halfway house in Bakersfield, California, he began
11   working at Rand Employment Solutions and continued to work there after his release until
12   December 2017. Immediately after leaving Rand Staffing, Mr. Cano worked at Select Staffing in
13   Bakersfield, California from December 2017 until March 2018. Mr. Cano has since shifted
14   careers and currently works as a handyman for Durrett Painting. Since starting with Durrett
15   Painting in December 2018, Mr. Cano has proven to be an exemplary employee. His supervisor
16   has noted that he is “eager to learn” and has “exceed[ed] expectations” on jobs that he has been
17   assigned to. Exh. A.
18            In addition to maintaining stable work, Mr. Cano has also been dedicated to furthering his
19   education and trade skills since his release from custody. Mr. Cano completed several courses
20   and training programs at Kern Community College from June 2018 until November 2018 and is
21   currently enrolled in Bakersfield College. One of his professors at Bakersfield College noted that
22   “over the course of [the] year, [Mr. Cano] has distinguished himself as a leader” and “[h]is
23   eagerness to learn, attention to detail and his desire to help his fellow students truly has set
24   Ramon apart from his peers.” Exh. B. Mr. Cano has also successfully earned approximately
25   seven different certifications in fields such as Electrical Maintenance, Industrial Maintenance
26   Mechanics, and Hazard Energy Control and additionally he has also obtained certifications from
27   companies including SoCal Gas and Occupational Safety and Health Administration. Exh. C.
28            Currently, Mr. Cano would like to take the next step in his career and life and plans to

       Motion for Early Termination of Supervised Release   -3-                             U.S. v Ramon Cano
                                                                                     1:14-CR-00047-AWI-BAM
1    join the Army. Most of Mr. Cano’s family members have served in different branches of the
2    military and now Mr. Cano would like to follow in their footsteps. He has a strong desire to serve
3    the county, protect citizens, and be in uniform. Mr. Cano is motivated to make a more fulfilling
4    life for himself, his fiancé, three children, and five stepchildren. However, Mr. Cano’s status on
5    supervised release has prevented him from enlisting in the Army. Terminating Mr. Cano’s
6    supervised release would enable him to enlist in the Army and would give him the opportunity to
7    take this next step in his life.
8             Mr. Cano has demonstrated that he is capable of living a law-abiding life. He has
9    complied with all the requirements of his supervised release according to the probation officer.
10   Mr. Cano has achieved success in community college, is a hardworking and valued employee,
11   and is financially self-sufficient. Mr. Cano has fully reintegrated into the community and does
12   not need supervised release to provide him with any educational or vocational training, medical
13   care, or any other correctional treatment.
14            Mr. Cano satisfies every factor for consideration in 18 U.S.C. § 3583(e). Given Mr.
15   Cano’s commendable rehabilitative efforts, outstanding performance on supervised release, and
16   the support of the Probation Office for this motion, he respectfully requests that the Court order
17   that his term of supervision be terminated under 18 U.S.C. § 3583(e). Both Mr. Cano’s probation
18   officer and the government has indicated that it will not oppose this motion. Exh. D.
19    Dated: May 31, 2019
20                                                          Respectfully Submitted,
21                                                          HEATHER E. WILLIAMS
                                                            Federal Defender
22
23                                                          /s/ CHARLES LEE
                                                            Attorney for Defendant
24
25                                                          /s/ JESSICA GANDARA
                                                            JESSICA GANDARA
26                                                          Certified Law Student
27
28

       Motion for Early Termination of Supervised Release     -4-                            U.S. v Ramon Cano
                                                                                      1:14-CR-00047-AWI-BAM
1                                                  ORDER
2             Pursuant to 18 U.S.C §3583(e)(1), the Court hereby TERMINATES the term of
3    supervised release imposed in this case forthwith and discharges RAMON CANO for the reasons
4    set forth above.
5
6    IT IS SO ORDERED.
7    Dated:    May 31, 2019
8                                                          SENIOR DISTRICT JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Motion for Early Termination of Supervised Release     -5-                          U.S. v Ramon Cano
                                                                                   1:14-CR-00047-AWI-BAM
